THE THIRTEENTH COURT OF APPEALS

                                   13-20-00384-CV


                           Eno Williams and Anthony Welch
                                          v.
                            JP Morgan Chase Bank, N.A.


                                  On Appeal from the
                 County Court at Law No. 5 of Fort Bend County, Texas
                        Trial Court Cause No. 20-CCV-066910


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

March 17, 2022